Appeal from a decision of the Workers’ Compensation Board, filed December 22, 1980, which denied claimant’s application to reopen his case. The sole issue on this appeal is whether the decision of the board in refusing to again reopen this case was arbitrary or capricious and an abuse of discretion. These elements must be present if this court is to interfere (Matter of Eddings v Big Jim Serv. Center., 62 AD2d 1119, affd 48 NY2d 677). Furthermore, if the application to reopen is founded upon medical evidence, the board is at liberty to reject the medical opinion supporting the application (Matter of DePasquale v General Elec. Co., 84 AD2d 627). Such was the decision in the matter at hand, for the board, after a review of the record, specifically found that the medical evidence submitted did not show any change in condition since the closing of the claim. The entire board file constitutes the record on appeal and, after review of this exhaustively litigated matter, we find no basis to disturb the decision appealed from. Decision affirmed, without costs. Kane, J. P., Casey, Yesawich, Jr., Weiss and Levine, JJ., concur.